Citation Nr: 1422498	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  10-06 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy, right lower extremity, as secondary to service-connected type II diabetes mellitus.

2.  Entitlement to service connection for peripheral neuropathy, left lower extremity, as secondary to service-connected type II diabetes mellitus.

3.  Entitlement to service connection for peripheral neuropathy, right upper extremity, as secondary to service-connected type II diabetes mellitus.

4.  Entitlement to service connection for peripheral neuropathy, left upper extremity, as secondary to service-connected type II diabetes mellitus.

5.  Entitlement to service connection for erectile dysfunction, as secondary to service-connected type II diabetes mellitus.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran served on active duty from November 1969 to November 1972, and from March 1973 to December 1977, and from November 1980 to November 1983.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from November 2008 and December 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The November 2008 rating decision denied, as relevant, the issue of a TDIU. The Veteran expressed disagreement in January 2009, and although the December 2009 statement of the case included the issue of service connection for tinnitus, the Veteran expressly limited the February 2010 Substantive Appeal (VA Form 9), to the TDIU issue.  Thus, the tinnitus claim is not in appellate status.   

The December 2010 rating decision denied the issues of entitlement to service connection for peripheral neuropathy of the bilateral lower and upper extremities, as well as erectile dysfunction, all claimed as secondary to service-connected type II diabetes mellitus.  He perfected a timely appeal of those issues in August 2012.   Both appeals have been merged into the instant appeal.

In August 2013, the Board remanded the TDIU claim for further development.  The case has since returned to the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand to the RO is required to comply with the Veteran's hearing request.

In his August 2012 Substantive Appeal, the Veteran declined a Board hearing.  A hearing was later conducted before a Decision Review Officer (DRO) in February 2014.  However, the Veteran indicated in March 2014 correspondence that he actually wanted a "BVA" hearing, instead of a DRO hearing.  Consequently, this hearing must be scheduled prior to the Board's adjudication of the claims.  38 C.F.R. §§ 20.700, 20.704 (2013).

Accordingly, the case is REMANDED for the following action:

Schedule a Travel Board hearing at the earliest opportunity or, if the Veteran prefers, a videoconference hearing before the Board.  Notify him and his representative of the date, time, and location of the hearing, and put a copy of this letter in the claims file.  Once he has been afforded this requested hearing, or in the event that he withdraws his hearing request or fails to appear, the file should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



